181 F.2d 185
50-1 USTC  P 9288
CRESCENT MANUFACTURING COMPANY; Mary Nagel, Transferee; GlenB. Pfefferle, Transferee; Edith Pfefferle, Transferee;Estate of Bertha Brown, Deceased, William H. Brown,Administrator de bonis non with the Will Annexed,Transferee; Estate of Theodore J. Brown, Deceased, Marion E.Brown, Executrix, Transferee; Estate of R. H. Brown,Deceased, William H. Brown, Administrator de bonis non withthe Will Annexed, Transferee, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10874.
United States Court of Appeals Sixth Circuit.
April 20, 1950.

Harry S. Bugbee, Toledo, Ohio, for petitioners.
Theron L. Caudle, Charles Oliphant, Rollin H. Transue, Ellis N. Slack, Henel Goodner, and George D. Webster, Washington, D.C., for respondent.
Before MARTIN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the arguments of counsel, and the court being duly advised,Now, therefore, it is ordered, adjudged, and decreed that the decision appealed from by and the same is hereby affirmed, in accordance with the findings of fact and opinion of the Tax Court.